Citation Nr: 1038662	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  02-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from October 1954 to September 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2007 and January 2010, the Board remanded the claim for 
additional evidentiary development.  

In September 2010, the Veteran submitted additional written 
statements and medical evidence along with a waiver of initial RO 
consideration.  

The issue of entitlement to service connection for 
incomplete tetraplegia associated with a cervical spine 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In correspondence received at the Board in August 2010, the 
Veteran requested the opportunity to appear at a travel board or 
video-conference hearing before a Veterans Law Judge.  Because 
such hearings before the Board are scheduled by the RO, a remand 
of this matter is required in this case.  See 38 C.F.R. § 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should schedule the Veteran for a 
hearing, either in person or by 
videoconference, before a Veterans Law Judge 
at the earliest available opportunity on the 
issue of entitlement to a TDIU.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2010). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


